Citation Nr: 1619961	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for diabetes mellitus Type II, to include as secondary to in-service herbicide exposure.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.

4.  Entitlement to service connection for a heart disorder, to include hypertension, to include as secondary to in-service herbicide exposure.  

5.  Entitlement to service connection for a respiratory disorder, to include as secondary to in-service herbicide, asbestos, and chemical exposure.

6.  Entitlement to service connection for bilateral hand neuralgia, to include as secondary to in-service herbicide exposure.  

7.  Entitlement to service connection for severe osteoarthritis of the back and hips. 


REPRESENTATION

Appellant represented by:	Tommy D. Klepper, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to August 1972.  He was in the United States Naval Reserve (USNR) from December 1971 to December 1977 with multiple verified periods of active duty for training purposes (ACDUTRA) and inactive duty for training purposes (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in September 1999, September 2000, January 2002, March 2012, and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran filed initially claims of entitlement to service connection for numbness of the hands, PTSD, a heart disorder, and respiratory infections in February 1999.  In a September 1999 rating decision, the RO denied entitlement to service connection for acute respiratory infections and numbness of the hands, including as a residual of Agent Orange exposure.  In a September 2000 rating decision, the RO denied entitlement to service connection for a heart condition, including as a residual of exposure to Agent Orange.  The RO also denied service connection for PTSD and for anxiety neurosis/depressive neurosis.  After the Veterans Claims Assistance Act (VCAA) was enacted in 2001, the RO, in a January 2002 rating decision, denied entitlement to service connection for acute respiratory infections, a heart condition, and numbness of the hands, including as a residual of
Agent Orange exposure, on the merits.  The RO also again denied service connection for PTSD and for anxiety neurosis/depressive neurosis on the merits. 

The Veteran sought to reopen his claims for entitlement to service connection for PTSD, heart disorder, bilateral hand neuralgia, and a respiratory disorder in October 2010 and April 2011 as well as filed claims for service connection for osteoarthritis and hypertension.  In a March 2012 rating decision, the RO denied reopening those four claims for service connection as well as denied entitlement to service connection for hypertension and severe osteoarthritis.  The Veteran filed a timely notice of disagreement in May 2012.  After a statement of the case was issued in May 2013, the Veteran filed a timely substantive appeal for those six issues in June 2013.  

Typically, a previously denied claim requires new and material evidence to reopen the matter.  38 C.F.R. § 3.156 (2015).  Here, however, VA received additional service personnel records in 2009 and 2011, which existed at the times of the prior rating decisions, but were not yet associated with the electronic claims file.  As the new records included additional pertinent information concerning dates and places of ACDUTRA and INACDUTRA, the service records are relevant to the claims for entitlement to service connection for an acquired psychiatric disorder, heart disorder, bilateral hand neuralgia, and a respiratory disorder on appeal.  Accordingly, new and material evidence is not necessary here and those claims will be reconsidered anew under 38 C.F.R. § 3.156(c) (2015).  The Board has re-characterized the matters on appeal on the title page as shown above.

In a May 2013 rating decision, the RO denied additional claims for entitlement to service connection for Parkinson's disease and diabetes mellitus Type II.  The Veteran filed a timely notice of disagreement in May 2013.  After a statement of the case was issued in June 2013, the Veteran filed a timely substantive appeal for those issues in July 2013.

In December 2015, the Veteran testified at a Board videoconference hearing before the undersigned at the RO.  A transcript is associated with the electronic claims file.  

The issues of entitlement to service connection for osteoarthritis of the back and hips, respiratory disorder, heart disorder, and bilateral hand neuralgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for Parkinson's disease was requested.

2.  Diabetes mellitus Type II is shown to be related to the Veteran's active military service, specifically conceded in-service herbicide exposure during a period of ACDUTRA in June 1975 in Gulfport, Mississippi.

3.  An acquired psychiatric disorder, to include PTSD and depression, is not etiologically related to Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for Parkinson's disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for diabetes mellitus Type II have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.6, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

As an initial matter, the Board is taking action favorable to the Veteran by granting entitlement to service connection for diabetes mellitus Type II.  As such, that portion of the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As it is the law, and not the facts, that are dispositive of the appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As was entitlement to service connection is only warranted for those that were disabled from an injury incurred or aggravated in the line of duty during a period of INACDUTRA, the Board's review is limited to interpreting the pertinent law and regulations.  The Board finds no prejudice toward the Veteran in proceeding with the adjudication of this claim.

Withdrawal of Appeal for Service Connection for Parkinson's Disease

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In this case, the Veteran submitted a substantive appeal pertaining to the issue of entitlement to service connection for Parkinson's disease in July 2013.  During his December 2015 Board hearing, the Veteran withdrew that appeal.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service Connection Claims 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Active military, naval, and air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2015); 38 C.F.R. § 3.6(a) (2015).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as diabetes mellitus and psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

I.  Diabetes Mellitus Type II

In written statements of record as well as during his December 2015 Board videoconference hearing, the Veteran has contended that his diabetes mellitus is related to herbicide exposure during his active military service, specifically during a verified period of ACDUTRA in June 1975 in Gulfport, Mississippi.  He indicated that while stationed in Gulfport during ACDUTRA he worked for two weeks, moving hundreds of barrels with a forklift to a secured area.  He reported that some of the barrels punctured or had loose or missing lids and he was repeatedly drenched with an oily, stinky substance that he was later told was herbicides or Agent Orange.  He commented that the liquid burned his skin, gave him a headache and bad rashes, and ate up his uniform and boots.  He was told to keep rinsing off the substance and was not issued any special protective equipment.  The Veteran has also submitted statements dated in 2011 and 2016 from a fellow serviceman assigned to his unit that support his assertions of transporting barrels of herbicide with forklifts and being exposed to chemicals later identified as herbicides during service in Gulfport.  

The Veteran's service treatment records are silent for any findings of elevated glucose laboratory findings or any diagnosis of diabetes mellitus.  Service personnel records verified periods of ACDUTRA in March 1973 and June 1975 in Gulfport, Mississippi.  He was shown to attend Forklift Operations I and Frontend Ladder schools in Gulfport, Mississippi, in June 1975.  Post-service VA and private treatment records dated from 2012 to 2015 showed the Veteran received a diagnosis of diabetes mellitus, type II.

In February 2016, the Veteran submitted a copy of a Public Health Assessment report concerning the Naval Construction Battalion Center (NCBC) in Gulfport, Mississippi, from the Agency for Toxic Substances and Disease Registry.  It was noted that the nature of NCBC's mission had required the use, handling, storage, and disposal of hazardous materials.  It was further indicated that as part of a cooperative agreement between the U. S. Air Force (USAF) and NCBC Gulfport, Agent Orange was stored at a 31-acre site at NCBC by the USAF between 1968 and 1977.

The RO added a memorandum to the electronic claims file regarding the locations of tactical herbicide use, storage, or testing in Mississippi in March 2016.  See also M21-1MR IV.1.H.7.a.  The memorandum noted that the review of the "History" of Department of Defense (DoD) documentation showed the three herbicide scenarios at Gulfport, Mississippi.  It was indicated that the Veteran's service would have to be at one of the three specific locations (and during the allotted timeframes).  For claims relating to participation in the transport, storage or hurricane clean-up efforts in Gulfport, Mississippi, at the Outport docks or at the NCBC storage area, the dates are from June 26, 1968, through September 5, 1977.

The memorandum indicated that if competent evidence shows that it is as likely as not that the veteran was stationed or present at the locations noted above at any time during the timeframes noted above, and if competent evidence shows it is as likely as not that the veteran participated in the testing, use or storage of tactical herbicides during that timeframe, or in the clean-up effort following Hurricane Camille, decision makers should find exposure to tactical herbicides in service on a direct, facts-found basis and apply the provisions of 38 C.F.R. § 3.309(e) to service connect any herbicide-related disease.  

Based on the cumulative evidence of record discussed above, the Board has determined that the Veteran was in Gulfport, Mississippi in June 1975 during ACDUTRA and as likely as not participated in transport and storage of tactical herbicides during that timeframe.  Thus, the Board concludes that the Veteran was as likely as not exposed to tactical herbicides in service on a direct, facts-found basis and will now apply the provisions of 38 C.F.R. § 3.309(e) to service connect any herbicide-related disease.

Type 2 diabetes, also known as Type II diabetes mellitus, shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, if the disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2015).  

In view of the totality of the evidence, including the conceded in-service herbicide exposure during ACDUTRA in 1975 in Gulfport, Mississippi, and the documented findings of diabetes mellitus in 2012, the Board finds that diabetes mellitus was diagnosed during the appeal period, a disability that is presumed to be related to the Veteran's in-service herbicide exposure.  Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for diabetes mellitus, type II, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Acquired Psychiatric Disorder 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Where VA determines that the veteran did not engage in combat with the enemy, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2015); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

In written statements of record and during his December 2015 Board videoconference hearing, the Veteran has asserted that his currently diagnosed psychiatric disorder was related to events during a period of INACUTRA from March 1973 to January 1974.  He has reported that his in-service stressor consists of witnessing the wreckage and carnage caused by a collision of two Blue Angels in July 1973.  It was indicated that during his period of INACDUTRA, he stood watch outside a hanger where the wreckage was reconstructed and that he inspected the wreckage, observing pieces of flesh and blood in that area.  He asserted that seeing what a plane collision could do to a person's body caused bad memories.  The Veteran has also submitted statements dated in 2011 and 2016 from a fellow serviceman assigned to his unit that support his assertions of witnessing the plane wreckage in the hanger while on watch.  

Service personnel records detailed that the Veteran was stationed in West Trenton, New Jersey, during a verified period of INACUTRA from March 1973 to January 1974 where he was shown to have 13 weekend drills.  Evidence of record documents that a collision between two Blue Angel aircraft took place in July 1973 at Lakehurst Naval Air Station in Lakehurst, New Jersey, a location near where the Veteran was stationed.  While service treatment records did not reflect any treatment or diagnosis of a psychiatric disorder, post-service private and VA treatment records showed findings of psychiatric disorders, including PTSD, depression, depressive neurosis, anxiety neurosis, and depressive disorder.  In a January 2016 statement, a private advanced practice registered nurse (APRN) referred to PTSD as service-related. 

However, the Veteran was neither on active duty nor active duty for training in July 1973 when he asserted his current psychiatric disability, a disease, was incurred. The Board finds that service connection for an acquired psychiatric disorder, to include PTSD and depression, is not warranted, as active naval service includes only periods of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.   

The Veteran has not disputed either his service dates or the finding that he was on a period of INACDUTRA at the time of his sole claimed in-service stressor, the plane collision in July 1973.  The Board is sympathetic to the Veteran's circumstances; however, entitlement to service connection is only warranted for those that were disabled from an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  Without the requisite period of active service, there is no legal basis upon which the claim may be granted.  Therefore, the appeal for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The appeal for entitlement to service connection for Parkinson's disease is dismissed.

Entitlement to service connection for diabetes mellitus Type II, to include as secondary to in-service herbicide exposure, is granted. 

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for a heart disorder, to include hypertension, to include as secondary to in-service herbicide exposure; entitlement to service connection for osteoarthritis of the back and hips; entitlement to service connection for a respiratory disorder, to include as secondary to in-service herbicide, asbestos, and chemical exposure; and entitlement to service connection for bilateral hand neuralgia, to include as secondary to in-service herbicide exposure is necessary.

As an initial matter, evidence of record detailed that the Veteran filed for entitlement to disability benefits from the Social Security Administration (SSA) in 1996 and 1997.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the AOJ must attempt to obtain any available records from SSA.

At his December 2015 Board videoconference hearing, the Veteran also asserted that his claim for service connection for a respiratory disorder was to include as secondary to asbestos and chemical exposures.  He reported that he was assigned to work as an equipment operator with Seabees and was exposed to asbestos while doing demolition work on buildings and then taking remaining pieces to a landfill as well as working in areas marked as contaminated with asbestos.  The Veteran has also contended that he was exposed to chemicals while cleaning ground support equipment. 

In asbestos-related claims, VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service or, post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  See VAOPGCPREC 4-2000 (April 13, 2000), published at 65 Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (finding that VA must follow development procedures specifically applicable to asbestos-related claims).  To date, the requisite development pertaining to asbestos cases has not been performed.  Accordingly, on remand, the AOJ must develop the Veteran's claim for entitlement to service connection for a respiratory disorder and readjudicate it in accordance with the appropriate procedures for asbestos-related claims.

The AOJ must contact the Veteran and request that he submit information concerning the chronology of his claimed disorders and injuries during his period of service in the USNR from December 1971 to December 1977.  During his December 2015 Board videoconference hearing, the Veteran also identified receiving private treatment for his claimed disorders from T. L., M. D.  The electronic claims file further reflects that the Veteran has received medical treatment for his claimed disorders from the Oklahoma City VA Medical Center (VAMC); however, as the electronic claims file only includes records from that facility dated from 2009 to 2015, mostly detailing the Veteran's VA psychiatric treatment, any additional records from that facility and any other facility should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Any identified private and VA treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2015).

Finally, while service treatment records do not show any findings, treatment, or diagnoses of the claimed disorders, post-service VA and private treatment records reflected findings of bilateral carpal tunnel syndrome, angina pectoris, bradycardia, hypertension, chronic low back pain, degenerative joint disease, degenerative disc disease, hyperlipidemia, bronchitis, pharyngitis, sinusitis, chest wall syndrome, unspecified asthma, neuropathy, osteoarthritis, and chronic obstructive pulmonary disease (COPD).  

Service personnel records showed that the Veteran was part of Reserve Navy Mobile Construction Battalion (RNMCB) during verified periods of ACDUTRA and INACDUTRA.  The Veteran's DD Form 214 for his period of active service from April to August 1972 listed a specialty number of 7630, with a related civilian occupation of Motorized Vehicle Mechanic.  He was shown to attend Forklift Operations I and Frontend Ladder schools in Gulfport, Mississippi, in June 1975.  As noted above, in-service herbicide exposure during ACDUTRA in 1975 has been conceded.  In written statements of record and during his December 2015 Board videoconference hearing, the Veteran has asserted that his claimed disorders are related to in-service herbicide exposure, asserted in-service asbestos and chemical exposures, and/or physical labor required by his assigned service duties as an equipment operator, such as working on concrete with a sledgehammer.  In 2016, he submitted photographs of asserted demolition work during service.  The Veteran has also submitted statements dated in 2011 and 2016 from a fellow serviceman assigned to his unit that support his assertions of asbestos and chemical exposures during service.  

Based on the cumulative evidence of record, the Board will not proceed with final adjudication of the claims until competent VA medical examinations and opinions are provided, in order to clarify the nature and etiology of the Veteran's claimed osteoarthritis of the back and hips, respiratory disorder (to include COPD), heart disorder (to include hypertension), and bilateral hand neuralgia on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit information concerning the chronology of his claimed disorders and injuries during his period of service in the USNR from December 1971 to December 1977.  

The AOJ should request that the Veteran submit a properly executed VA Form 21-4142 for all private care providers related to his claimed disorders on appeal, to include Dr. T. L.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.  If private records are identified, but not obtained, the AOJ should notify the Veteran and his attorney of (1) the identity of the records sought, (2) the steps taken to obtain them (3) that the claims will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claims may be readjudicated.

2.  Obtain from the SSA all the records related to the Veteran's claim for SSA disability benefits, including all medical records and a copy of any decision made.
 
3.  Obtain and associate with the record all VA treatment records for the Veteran dated from December 1977 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his attorney should be so notified in writing.

4.  Take appropriate action to develop evidence regarding whether the Veteran was exposed to asbestos during active service, to specifically include seeking information as to whether any of his duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which any of his duties would have exposed him to asbestos.

5.  The Veteran must be afforded the appropriate VA examination(s) in order to clarify the nature and etiology of his claimed osteoarthritis of the back and hips, respiratory disorder (to include COPD), heart disorder (to include hypertension), and bilateral hand neuralgia.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to each examiner in conjunction with the examinations.

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner should provide all diagnoses for any current back and/or hip disability and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back and/or hip disability began in active service, was caused by active service, or is otherwise related to active service.  The examiner should acknowledge and discuss documented post-service treatment for back injuries in 1985 and 1987 as well as an automobile accident in 1984. 

The examiner should also provide all diagnoses for any current heart and/or bilateral hand disability and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current heart and/or bilateral hand disability began in active service, was caused by active service, or is otherwise related to active service, to include conceded in-service herbicide exposure.  The examiner should acknowledge and discuss documented post-service treatment for carpal tunnel syndrome, neuropathy, angina, and hypertension.

The examiner should provide all diagnoses for any current respiratory disorder and an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current respiratory disability began in active service, was caused by active service, or is otherwise related to active service, to include conceded in-service herbicide exposure as well as asserted in-service asbestos and chemical exposures.  The examiner should acknowledge and discuss documented post-service treatment for COPD, bronchitis, and other upper respiratory infections.

In formulating the opinions, the examiner(s) is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.
 
6.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the AOJ must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the AOJ must implement corrective procedures at once.
 
8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must readjudicate the Veteran's claims that are currently on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After he has had an adequate opportunity to respond the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


